Title: From Thomas Jefferson to United States Congress, 28 January 1807
From: Jefferson, Thomas
To: United States Congress


                        
                     Jan. 28. 1807.
                            To the Senate and House of
                                    Representatives of the US
                        
                        By the letters of Capt Bissel who commands at Fort Massac, and of mr Murrell, to General Jackson of
                            Tennissee, copies of which are now communicated to Congress, it will be seen that Aaron Burr past Fort Massac on the
                            31st. of December, with about ten boats navigated by about six hands each, without any military appearance; and that three
                            boats with ammunition were said to have been arrested by the militia at Louisville.
                        As the guards of militia posted on various points of the Ohio, will be able to prevent any further aids
                            passing through that channel, should any be attempted, we may now estimate with tolerable certainty the means derived from
                            the Ohio and it’s waters towards the accomplishment of the purposes of mr Burr.
                        
                            Th: Jefferson
                     
                            
                        
                    